Case 3:19-cv-00340-M-BN Document 77 Filed 08/07/20        Page 1 of 1 PageID 712



                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

ALMA CRUZ,                               '
                                         '
            Plaintiff,                   '
                                         '
V.                                       '               No. 3:19-cv-340-M-BN
                                         '
BANK OF AMERICA, N.A. and                '
JPMORGAN CHASE BANK, N.A.,               '
                                         '
            Defendants.                  '

          ORDER ACCEPTING FINDINGS AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE

      After making an independent review of the pleadings, files, and records in

this case, the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge dated July 10, 2020, and the Plaintiff’s Objections filed July 24,

2020, the Court finds that the Findings, Conclusions, and Recommendation of the

Magistrate Judge are correct and they are accepted as the Findings, Conclusions,

and Recommendation of the Court. JPMorgan Chase, N.A.’s Motion for Summary

Judgment [Dkt. No. 39] is terminated as moot.

      IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge are accepted.

      SO ORDERED this 7th day of August, 2020.
